CHITTENDEN, J.
Epitomized Opinion
Urban Gase was an employe of the Willys-Overland Co., and claims that he received an injury while in the course of, and growing out of such employment. On application for compensation to the Industrial Commission, it was decided by it to conduct a hearing, at which oral evidence might be introduced in the effort to ascertain the facts surrounding the accident. The Industrial Commission, upon consideration of the evidence, entered an order rejecting the claim of Gase, on the ground that the proof failed to establish that he was injured in the course of his employment.
Gase filed an appeal in the Lucas Common Pleas which resulted in a verdict in favor of the Willys-Overland Co. Gase prosecuted error to the Court of Appeals, and alleged that the court in charging the jury, did so as though it were an ordinary case to recover damages for personal injury. The Court of Appeals held:
The part of the charge complained of, being that the jurors were the sole judges of the facts, the weight of the evidence and the credibility of the witnesses.
If such were the effects of the charge, then the criticism would be well founded, for the question of negligence or contributory negligence in no way enters into a ease under the provisions of the Workmen’s Compensation Act for the state was made a very proper provision that the burden of industrial accidents is not thrown solely upon the injured employe. Therefore the question is always whether or not the injury was one that arose to the employe while in the course of his employment, and such was the question of fact submitted by the charge to the jury.